Citation Nr: 0202983	
Decision Date: 04/02/02    Archive Date: 04/11/02	

DOCKET NO.  00-06 977	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected bilateral orchialgia with right 
epididymectomy.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected patellofemoral pain syndrome of the 
left knee.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected patellofemoral pain syndrome and 
degenerative joint disease of the right knee.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected low back strain with degenerative 
changes.  

5.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected cervical strain.  



(The issue of an increase rating in excess of 10 percent for 
the service-connected patellofemoral pain syndrome with 
degenerative joint disease of the right knee will be the 
subject of a later decision.)  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1984 to March 
1994, with additional unverified service from June 1981 to 
July 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision by the RO.  

In a decision of August 2000, a VA Hearing Officer granted 
service connection for major depression.  Accordingly, the 
issue of service connection for an acquired psychiatric 
disorder is no longer before the Board for the purpose of 
appellate disposition.  

Finally, in a decision of January 2001, the RO assigned a 
total disability rating for compensation purposes based on 
individual unemployability, effective on August 13, 2000.  

The Board is undertaking additional development on the issue 
of an increased rating in excess of 10 percent for the 
service-connected patellofemoral pain syndrome with 
degenerative joint disease of the right knee pursuant to 
authority granted by 67 Fed. Reg. 3,009; 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009; 3,105 (Jan. 23, 2002).  (To be codified at 
38 C.F.R. § 20.903).  

After giving the notice, and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  



FINDINGS OF FACT

1.  The service-connected bilateral orchialgia with right 
epididymectomy is currently not shown to be productive of an 
overall disability picture reflective of more than frequent 
attacks of colic requiring catheter drainage with no evidence 
of recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or continuous intensive management.  

2.  The service-connected patellofemoral pain syndrome of the 
left knee is presently shown to be manifested by x-ray 
evidence of joint space narrowing with a related 
noncompensable functional limitation due to objectively 
demonstrated pain.  

3.  The service-connected low back disability is currently 
shown to be productive of an overall disability picture that 
more nearly approximates that of moderate lumbosacral strain.  

4.  The service-connected cervical strain is currently shown 
to be productive of an overall disability picture that now 
more nearly approximates that consistent with severe 
intervertebral disc syndrome; findings of pronounced 
intervertebral disc syndrome are not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected bilateral orchialgia 
with right epididymectomy are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b including Diagnostic Codes 7509, 7525 (2001).  

2.  The criteria for the assignment of an increased rating of 
10 percent for the service-connected patellofemoral pain 
syndrome of the left knee are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.59, 4.71a including Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).  

3.  The criteria for the assignment of a 20 percent rating 
for the service-connected low back strain with degenerative 
changes are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a including 
Diagnostic Codes 5292, 5295 (2001).  

4.  The criteria for the assignment of a 40 percent rating 
for the service-connected cervical spine disability are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5290, 5293 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The private radiographic studies of the veteran's lumbosacral 
spine conducted in April 1996 showed normal alignment with 
moderate disc narrowing at the level of the 4th and 5th 
lumbar vertebrae.  

On private orthopedic examination in April 1996, the veteran 
complained of having back pain, stating that he had injured 
his back approximately two weeks earlier while lifting 
firewood.  

According to the veteran, since that time, he had experienced 
fairly severe soreness of his back which had persisted to the 
present.  When further questioned, the veteran complained of 
increased pain while standing or bending forward, and when 
bending backwards.  

Additionally, it was noted that the veteran had a "long 
history" of back difficulty, beginning in service in about 
1988, with approximately two episodes of back problems per 
year, which responded to rest and medication.  

Reportedly, the veteran had undergone no hospitalizations or 
surgery for his back.  Currently, the veteran was taking 
medication.  The veteran described having "severe" pain of an 
aching nature in his lower back.  

On examination, the veteran limped slightly on his right leg, 
mostly due to his right knee.  He was unable to squat and 
rise, but had an adequate gait and heel and toe walking.  
There was a 10 percent restriction of back motion with 
tenderness over the paraspinal muscles, but no muscle spasm 
or spine tenderness.  Straight leg raising and tibial nerve 
signs were negative, bilaterally.  

At the time of examination, the veteran had no demonstrable 
sensory, motor, pulse, or reflex deficit of the lower 
extremities.  The radiographic studies of the lumbosacral 
spine showed no evidence of bony changes.  The pertinent 
assessment was that of lumbosacral strain.  

The private radiographic studies conducted in January 1997 
showed some reversal of the lordotic curve consistent with 
muscle spasm, in addition to mild disc narrowing at the level 
of the 4th and 5th, and 5th and 6th cervical vertebrae, and 
mild degenerative arthritis in the uncovertebral joints at 
C4-5.  

During the course of private outpatient treatment in January 
1998, the veteran gave a history of recurrent epididymitis.  
Reportedly, the veteran's problem had begun in 1985, 
following a vasectomy which had "gotten infected."  
Eventually, the veteran's right epididymis was removed.  

According to the veteran, he experienced problems every 6 to 
7 months, though at times, this interval decreased to every 2 
to 3 months.  When questioned, the veteran stated that he 
experienced mild episodes which were treated with Motrin and 
hot soaks.  Other more serious episodes were reportedly 
treated with medication.  

On examination, there was some tenderness to palpation of the 
left epididymis.  The veteran experienced no relief of pain 
with elevation of his testicle, and the right epididymis was 
not palpable.  The clinical impression was that of 
epididymitis.  

The VA radiographic studies conducted in October 1998 showed 
some spurring at the upper anterior quarter of the fourth 
lumbar vertebral body, with disc space narrowing at the level 
of the 4th and 5th lumbar vertebrae, and at the level of the 
5th lumbar vertebra and 1st sacral segment.  The clinical 
impression was that of degenerative changes at the 
lumbosacral level.  

Other VA radiographic studies likewise conducted in October 
1998, showed some straightening of the usual lordotic curve, 
in conjunction with spurring and disc space narrowing at the 
4th, 5th, and 6th cervical vertebrae, and at the 
uncovertebral joints.  The clinical impression was that of 
degenerative changes.  

During the course of VA outpatient treatment in November 
1998, the veteran complained of having neck and low back 
pain, with his worst problem being his neck pain.  According 
to the veteran, he experienced spontaneous episodes of sudden 
sharp pain at the base of his neck.  The clinical impression 
was that of cervical spine pain of questionable etiology.  

A private medical record dated in February 1999 showed that 
the veteran was seen at that time for severe testicular pain.  
At the time of evaluation, the veteran gave a history of 
"flareups" of epididymitis every 4 to 6 months that were 
treated with a combination of medications.  

On examination, there was evidence of scrotal induration and 
erythema, in particular, on the left, consistent with an 
enlarged tender left epididymis.  The pertinent clinical 
assessment was that of status post epididymectomy on the 
right and recurrent and acute epididymitis on the left.  

The private magnetic resonance imaging conducted in March 
1999 showed posterior spurring at the level of the 5th and 
6th cervical vertebrae with reduction of the anterior CSF 
space and some mild flattening accompanied by deformity of 
the right lateral aspect of the cervical cord.  There was 
reduction of the CSF space at the level of the 4th and 5th 
lumbar vertebrae, but with no cord deformity.  No posterior 
or lateral herniated disc was identified, though there was 
evidence of foraminal narrowing at the level of the 5th and 
6th cervical vertebrae.  

On private neurosurgical evaluation in April 1999, the 
veteran gave a history of having neck and interscapular pain 
that had been present for approximately 10 years.  The 
pertinent diagnosis was that of right cervical radiculopathy.  

In April 1999, a VA examination was accomplished when the 
veteran gave a history of having bilateral patellofemoral 
pain as the result of running, strenuous activities, and 
weight bearing.  According to the veteran, he had experienced 
problems with swelling, pain, locking and weakness in both 
knees, somewhat worse on the right than the left.  
Additionally noted were problems with sitting or standing for 
a long time, and with climbing stairs, and walking "for more 
than an hour."  According to the veteran, it was difficult 
for him to squat, bend or kneel down.  

Regarding his back problems, the veteran stated that, in 
1988, he had attempted to "reach over," resulting in "severe 
pain" in his back.  Currently, he experienced low back pain 
on an almost daily basis.  According to the veteran, 
sometimes his back pain was "tolerable" and sometimes was 
"worse than others."  When questioned, the veteran stated 
that he experienced difficulty in bending, crawling, lifting, 
pulling or pushing.  Also noted were problems in tying his 
shoelaces or performing any activity which required weight 
bearing.  

Regarding his cervical pain, the veteran stated that his neck 
pain had begun in 1988.  According to the veteran, he had 
undergone no surgery.  However, "off and on," his neck would 
become stiff and painful, especially while driving.  When 
questioned, the veteran stated that looking sideways 
increased his pain.  

When questioned regarding his genitourinary problems, the 
veteran commented that, in 1986, he had undergone a vasectomy 
that was followed by "infection and testicular pain."  
According to the veteran, he continued to experience this 
pain, even though he had undergone an epididymectomy.  

When questioned further, the veteran stated that he had a 
"dull pain" in his scrotum on both sides, especially on the 
right where the epididymectomy was done.  Reportedly, this 
was "basically an uncomfortable feeling."  The veteran stated 
that he had not seen any improvement over time and, "off and 
on," he still experienced some pain.  When questioned, the 
veteran stated that he had not sought treatment for his 
condition or had any acute exacerbations requiring 
hospitalization.  

On examination, the veteran complained of having intermittent 
neck pain.  His genitourinary evaluation revealed pain "off 
and on" in the scrotal area, occurring almost daily.  The 
veteran denied pain or incontinence and likewise denied both 
frequency and urinary discomfort.  A neuromuscular evaluation 
was consistent with "aches and pains" in the veteran's knees, 
neck and back.  

Noted at the time of examination was that the veteran's 
medical records had been available and reviewed.  These 
records showed radiographic studies consistent with marginal 
spurs at the level of the 6th and 7th cervical vertebrae, and 
at the first thoracic vertebra.  

The lumbosacral spine studies were noted to have shown disc 
space narrowing at the level of the 4th and 5th lumbar 
vertebrae and at the 5th lumbar vertebra and 1st sacral 
segment with no evidence of compression and only minimal 
degenerative changes.  All of these records were taken into 
consideration in evaluating the veteran.  

On examination, the veteran's neck was noted to be supple 
with no jugular venous distention, thyromegaly or adenopathy.  
His neurologic evaluation was within normal limits with touch 
and pressure sensations, coordination, motor function, and 
deep tendon reflexes being normal.  

An examination of the genital area showed the scrotum to be 
slightly tender to palpation, with the remainder of the 
examination essentially normal.  There was slight crepitation 
of both of the knees, more so on the right than the left, 
with a normal, which was to say, from 0 to 140 degrees range 
of motion in each knee.  At the time of evaluation, both the 
drawer and McMurray tests were negative.  

The veteran was observed to use a right knee brace the he 
reportedly utilized most of the time when he left the house.  
The veteran's gait was slow but normal, and there was a 
slight tenderness in both the cervical and lumbar spine areas 
on deep pressure.  

The range of motion of the cervical spine was noted to be 
that of flexion to 40 degrees, accompanied by pain.  His 
extension was to 15 degrees, with the veteran stating that he 
could not "go more than this" due to pain.  His right and 
left lateral movements were to 25 degrees, both with and 
without pain.  The veteran was able to move to that level, 
but could not go beyond it due to pain.  As for right and 
left rotation, the veteran stated that he could not move at 
all due to pain.  

The range of motion of the lumbar spine was noted to be that 
of flexion to 60 degrees, with extension to 15 degrees, right 
and left lateral motion to 20 degrees, and right and left 
rotation to 15 degrees.  According to the veteran, he 
experienced pain throughout all these ranges of motion.  
There was mild paraspinal tenderness present, but no muscle 
spasm.  

The radiographic studies showed minimal narrowing at the 
level of the 4th and 5th cervical vertebrae, with the 
remainder of the examination unremarkable.  The radiographic 
studies showed minimal osteophyte formation in the area from 
the 1st to the 4th lumbar vertebrae.  

The veteran's knees were noted to show minimal joint space 
narrowing.  The pertinent diagnoses were those of cervical 
pain due to cervical strain, with magnetic resonance imaging 
suggesting a minimal cord compression which might be adding 
to the veteran's problem; bilateral patellofemoral pain 
syndrome; back strain; status post right epididymectomy, now 
with arthralgia and residuals; and bilateral orchialgia, 
status post vasectomy and right epididymectomy.  

A private medical record dated in May 1999 showed that the 
veteran was seen with a complaint of testicular pain.  At the 
time of evaluation, the veteran gave a history of having 
recurrent pain in his left testicle.  Reportedly, the veteran 
had been diagnosed as suffering from recurrent epididymitis, 
with bilateral orchiectomy as his only surgical solution.  
When questioned, the veteran stated that he experienced a 
"flareup" requiring pain medication and antibiotics every few 
months.  

On examination, there was some swelling and tenderness of the 
epididymis in the area of the veteran's left scrotum, though 
with no urethral discharge.  The clinical assessment was that 
of recurrent epididymitis.  

A private outpatient treatment record dated in June 1999 
showed that the veteran was seen with a complaint of 
epididymitis on the left of three days' duration.  On 
examination, there was some evidence of tenderness in the 
area of the veteran's right testis, with generalized 
tenderness on the left, accompanied by swelling.  The 
clinical assessment was that of chronic left epididymitis.  

In correspondence of November 1999, a private physician 
stated that he had worked with the veteran for several years 
and that, over the course of the past three years, he had 
experienced frequent painful muscle spasms in his back and 
neck.  

In correspondence of late January 2000, another of physician 
wrote that he had worked closely with the veteran for many 
years and that, over the course of the past 3 to 4 years, had 
observed him to be working in extreme pain from, among other 
things, spasms in his neck and back.  Chronic "epididmetitis" 
was also reportedly a continuing problem.  

In correspondence of early February 2000, the veteran's 
private physician wrote that she had treated him for 
epididymitis and that, over the past few years, had had the 
opportunity to observe the veteran.  According to the 
veteran's physician, while the veteran did not often 
complain, it was "obvious" that he had been working many 
hours "in pain."  According to the veteran's private 
physician, he suffered from many stresses and, at times, 
became very depressed due to his recurrent neck and back 
problems and epididymitis.  

During the course of a hearing conducted at the RO in May 
2000, the veteran testified that he experienced a "flareup" 
of epididymitis approximately every 2 to 3 months.  See 
Transcript, p. 2.  When questioned as to whether he 
experienced any instability or dislocation of his left knee, 
the veteran stated that his left knee had not "dislocated."  
See Transcript, p. 8.  The veteran further testified that, as 
a result of his service-connected low back strain, he 
experienced limitation of motion and muscle spasms in his 
back.  See Transcript, p. 9.  

During the course of VA outpatient treatment in March 2001, 
the veteran gave a history of degenerative disc disease of 
the cervical and lumbar spine.  Additionally noted was a 
history of chronic recurrent testicular pain.  Reportedly, 
the veteran had experienced two episodes of left epididymitis 
in the last three months, both of which had resolved with a 
10-day course of medication.  


Analysis

The veteran in this case is seeking increased compensation 
benefits for his service-connected bilateral orchialgia with 
right epididymectomy, patellofemoral pain syndrome of the 
left knee, low back strain with degenerative changes and 
cervical disability.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Regarding the veteran's service-connected orchialgia with 
right epididymectomy, the Board notes that, during the course 
of outpatient treatment in January 1998, the veteran gave a 
history of epididymitis which occurred approximately every 6 
to 7 months, while on other occasions, it occurred every 2 to 
3 months.  According to the veteran, his episodes were 
sometimes mild, requiring treatment only with Motrin and hot 
soaks.  On other occasions, treatment was in the form of 
medication.  

As of the time of a private medical examination in February 
1999, the veteran stated that he experienced "flareups" of 
epididymitis approximately every 4 to 6 months, and that 
these "episodes" were treated with a combination of 
medications. The examination at that time revealed evidence 
of scrotal induration and erythema, in particular on the 
left, in conjunction with a enlarged tender epididymis, but 
no urethral discharge.  

On subsequent VA examination in April 1999, the veteran 
stated that he continued to experience a dull pain in his 
scrotum on both sides, in particular, on the right side, 
where an epididymectomy had been undertaken.  According to 
the veteran, this "pain" consisted of an "uncomfortable 
feeling."  When questioned, the veteran stated that he had 
sought no treatment, and that there had been no acute 
exacerbations of his condition.  Nor had his condition 
required hospitalization.  The veteran denied problems with 
incontinence, and likewise denied both urinary frequency and 
discomfort.  

Pursuant to applicable law and regulation, the veteran's 
service-connected bilateral orchialgia with right 
epididymectomy is rated as chronic epididymo-orchitis, which 
is itself rated to be under the provisions dealing with 
evaluation of urinary tract infection.  38 C.F.R. §§ 4.20, 
4.115b including Diagnostic Code 7525 (2001).  An increased, 
which is to say, 30 percent rating for urinary tract 
infection is warranted where there is evidence of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§ 4.115a (2001).  

The condition has been assigned a 20 percent rating by 
analogy to hydronephrosis.   A 30 percent evaluation is 
warranted where there is evidence of frequent attacks of 
colic with infection (pyonephrosis) or impaired kidney 
function.  38 C.F.R. §§ 4.20, 4.115b including Diagnostic 
Code 7509 (2001).  

As is clear from the above, the veteran has in the past and 
continues to experience recurrences of epididymitis.  
However, these "recurrences" appear to occur only every few 
months or, in some instances, only every 4 to 6 months.  

On such occasions, the veteran receives treatment either with 
hot soaks and medication, or with a combination of 
medications that reportedly alleviate his problem.  At no 
time has it been shown that the veteran suffered from 
frequent attacks of colic with infection or impaired kidney 
function, or other symptomatology requiring continuous 
intensive management.  

Moreover, as of the time of a recent VA examination in April 
1999, the veteran stated that he had experienced no acute 
exacerbations of his condition and had required no 
hospitalizations.  Under such circumstances, the Board is of 
the opinion that a rating higher then the currently assigned 
20 percent for the veteran's service-connected bilateral 
orchialgia with right epididymectomy is not warranted.  

Turning to the issue of an increased rating for 
service-connected patellofemoral pain syndrome of the left 
knee, the Board notes that a 10 percent rating is assignable 
where there is evidence of slight impairment of the knee, 
including recurrent subluxation or lateral instability.  In 
the alternative, a 10 percent evaluation may be assigned 
where there is a limitation of flexion due to a 
service-connected knee disability to 45 degrees, or a 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a 
including Diagnostic Codes 5257, 5260, 5261 (2001).  

Finally, as now applies in this case, where there is evidence 
of degenerative arthritis or arthritis due to trauma 
established by X-ray findings, a rating will be assigned on 
the basis of limitation of motion under the appropriate 
Diagnostic Code for joint involved.  When, however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate Diagnostic Code, a rating of 10 percent 
is for application for each such joint affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a including 
Diagnostic Codes 5003, 5010 (2001).  

In the present case, while the majority of the veteran's 
difficulties have been with his right, and not his left knee, 
he has nonetheless experienced continuing problems with his 
left knee.  In that regard, on VA examination in April 1999, 
the veteran gave a history of patellofemoral pain, as well as 
swelling, pain, locking, and weakness in the  knees.  While 
at the time of examination, both the drawer and McMurray 
tests were negative, radiographic studies were consistent 
with joint space narrowing of the left knee.  The Board finds 
these changes to be consistent with arthritis of the left 
knee.  

The Board notes that it is the intent of the Schedule for 
Rating Disabilities to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2001).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2001).  

Given the x-ray findings noted hereinabove, and other left 
knee manifestations, the Board is of the opinion that a 10 
percent rating is assignable under the provisions of 
Diagnostic Code 5003 for service-connected left knee 
disability.  However, the veteran does not exhibit findings 
reflective of moderate recurrent subluxation or lateral 
instability or a functional limitation due to pain that would 
support the assignment of a rating higher than 10 percent.  
38 C.F.R. § 4.71a including Diagnostic Codes 5257, 5260, 5261 
(2001).  

Regarding the issue of an increased evaluation for 
service-connected low back strain with degenerative changes, 
the Board observes that, on various occasions, there has been 
demonstrated the presence of arthritis of the veteran's lower 
back.  While on private orthopedic examination in April 1996, 
the veteran stated that he had never been hospitalized or 
undergone surgery for his back, he nonetheless described pain 
of an aching nature in his lower back.  That examination, 
while negative for spinal tenderness, showed evidence of a 
restriction of back motion, accompanied by tenderness of the 
paraspinal musculature.  

As of the time of a recent VA examination in April 1999, the 
veteran complained of having low back pain on an almost daily 
basis, as well as difficulty bending, crawling, lifting, 
pulling or pushing.  His range of motion measurements showed 
flexion to only 60 degrees, with extension to 15 degrees, 
right and left lateral motion to 20 degrees, and right and 
left rotation to 15 degrees, accompanied by pain throughout 
the entire range of motion.  

The Board notes that, in correspondence of November 1999, a 
physician stated that, over the course of the past three 
years, the veteran had experienced "frequent painful muscle 
spasms" in his back.  Another physician-associate, in 
January 2000, similarly indicated that, over the past three 
to four years, the veteran had worked "in extreme pain" as 
a result of spasms in his back.  

The 10 percent evaluation currently in effect contemplates 
the presence of lumbosacral strain with characteristic pain 
on motion, or, in the alternative, a slight limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a including 
Diagnostic Codes 5292, 5295 (2001).  

In order to warrant an increased rating of 20 percent for the 
veteran's service-connected low back disability, there would, 
of necessity, need to be demonstrated the presence of muscle 
spasm on extreme forward bending, with a unilateral loss of 
lateral spine motion in the standing position or evidence of 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292, 5295 (2001).  

Based on the above evidence, the Board is of the opinion that 
the veteran currently suffers from low back-related 
symptomatology sufficient to warrant the assignment of a 20 
percent evaluation.  This is particularly the case given the 
presence of moderate limitation of motion of the lumbar 
segment of the veteran's spine, in conjunction with 
continuing pain and muscle spasm.  

An evaluation in excess of 20 percent is not in order, 
inasmuch as the veteran is not shown to currently experience 
severe functional limitation due to pain or lumbosacral 
strain.  38 C.F.R. § 4.71a including Diagnostic Codes 5292, 
5295 (2001).  

Finally, regarding the veteran's claim for an increased 
evaluation for service-connected cervical strain, the Board 
notes that, during the course of VA outpatient treatment in 
November 1998, the veteran complained of neck pain, with this 
being his "worst problem."  

Significantly, a private magnetic resonance imaging study 
conducted in March 1999 showed evidence of posterior spurring 
at the level of the 5th and 6th cervical vertebrae, reduction 
of the CSF space, and some flattening accompanied by 
deformity of the right lateral aspect of the cervical cord.  
A related neurological evaluation indicated that he was 
suffering cervical spine radiculopathy.  

Another VA examination conducted shortly thereafter was 
significant for stiffness and pain in the veteran's neck, 
which occurred "off and on," in particular, while driving.  
While on physical examination, the veteran's neck was supple, 
there was evidence of slight tenderness.  His range of motion 
measurements showed flexion to 40 degrees, with extension to 
15 degrees, limited by pain.  Right and left lateral 
movements were to 25 degrees, with and without pain.  As for 
right and left rotation, the veteran "could not move at 
all" due to pain.  The examiner added that the demonstrated 
cord compression could be adding to the veteran's problems.  

The 20 percent rating currently in effect for the veteran's 
service-connected cervical spine disability contemplates the 
presence of a moderate limitation of motion of the cervical 
spine and/or moderate intervertebral disc syndrome, with 
recurring attacks.  38 C.F.R. § 4.71a including Diagnostic 
Codes 5290, 5293 (2001).  

Based on the aforementioned, the Board is of the opinion that 
symptomatology attributable to the veteran's service-
connected cervical spine disability is shown to be productive 
of an overall level of impairment that more nearly 
approximates that would more appropriately rated as being 
consistent with severe intervertebral disc syndrome.  
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5293 
(2001).  This is particularly the case given the veteran's 
continuing pain and related functional limitation, as well as 
the now demonstrated disc impairment.  

An evaluation in excess of 40 percent is not for application 
in this case, inasmuch as the veteran is not shown to suffer 
from neurological manifestations consistent with pronounced 
intervertebral disc syndrome requisite to the assignment of 
such an evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(2001).  

In reaching these determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (2000) and its implementing regulations, 
as those provisions impact upon the adjudication of the 
veteran's current claims.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of a VA 
examination.  He has also been afforded sufficient 
opportunity to submit evidence to support his claims.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him mandated by the aforementioned legislation.  



ORDER

An increased evaluation for the service-connected bilateral 
orchialgia with right epididymectomy is denied.  

An increased rating of 10 percent for the service-connected 
patellofemoral pain syndrome of the left knee is granted, 
subject to those regulations controlling disbursement of VA 
monetary benefits.  

An increased rating of 20 percent for the service-connected 
low back strain with degenerative changes is granted, subject 
to those regulations controlling disbursement of VA monetary 
benefits.  

An increased rating of 40 percent for the service-connected 
cervical spine disability is granted, subject to those 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

